Title: Tobias Lear to Alexander Hamilton, 5 January 1790
From: Lear, Tobias
To: Hamilton, Alexander


          
            Sir,
            United States [New York] January 5th, 1790.
          
          By direction of the President of the United States, I have the honor herewith to transmit to you a letter from the Governor of Virginia, dated December 18th, 1789, enclosing an Act (which is likewise sent you) of the general Assembly of that Commonwealth, passed Novr 13th 1789, to convey to the United States in Congress assembled certain Land for the purpose of building a Light House on Cape Henry. I have the honor to be, with perfect respect, Sir, Your most Obedt Hble Servt
          
            Tobias Lear.Secretary to the President of the United States.
          
        